872 F.2d 334
UNITED STATES of America, Plaintiff-Appellee,v.Ricardo BORDALLO, Governor of Guam, Defendant-Appellant.
No. 87-1092.
United States Court of Appeals,Ninth Circuit.
April 21, 1989.

1
Before SCHROEDER and WIGGINS, Circuit Judges, and KELLEHER,* District Judge.

ORDER

2
In its petition for rehearing, the government points out that our opinion in this case, 857 F.2d 519 (9th Cir.1988), ordered a reversal of those counts on which the district court had sentenced the appellant to a period of incarceration.  The opinion affirmed only those counts on which the district court had sentenced appellant to probation.  The government asks that we amend our opinion in order to authorize the district court to resentence the appellant on the counts that have been affirmed.  This court has the authority to do so.  See United States v. Minor, 846 F.2d 1184, 1187 (9th Cir.1988);  United States v. Hagler, 709 F.2d 578 (9th Cir.), cert. denied, 464 U.S. 917, 104 S. Ct. 282, 78 L. Ed. 2d 260 (1983).


3
Upon due consideration of the government's motion and the appellant's response, the government's request is granted.  The mandate in the case shall authorize the district court to resentence the defendant on those counts which this court has affirmed.


4
The government's petition for rehearing is in all other respects denied.  The appellant's petition for rehearing is also denied.


5
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35.


6
The suggestion for rehearing en banc is rejected.



*
 Honorable Robert J. Kelleher, Senior United States District Judge for the Central District of California, sitting by designation